DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/11/2020 and 8/4/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a machine (claims 1-7), and processes (claims 8-15 and 16-20).

Step 2A, Prong 1: Claim 1 in part, recites: …a determination as to whether an email is likely to be deferred…
Claim 8 in part, recites: …determining that the received email is likely to be deferred…
Claim 16 in part, recites: …determining that one or more emails of the plurality of emails are likely to be deferred…

Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, determining that an email is likely to be deferred sets forth steps for managing personal behavior and interactions (i.e. email interactions) between people.
Mental Processes. The aforementioned limitations describe steps for concepts performed in the human mind, including an observation, evaluation, judgment or opinion. Specifically, determining that an email is likely to be deferred sets forth steps for an observation. Examiner notes that the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.
 As such, claims 1, 8 and 16 are directed to concepts identified as abstract ideas.

Dependent claims 2-7, 9-15 and 17-20 recite limitations relative to claim 1, 8 and 16 including, for example: 
…wherein the mode for providing an indication to the user to follow-up with the email determined likely to be deferred includes at least one of configuring a task, configuring a reminder, configuring a calendar entry, and configuring a notification window [Claim 2],
…wherein the mode for providing an indication to the user to follow-up with the email determined likely to be deferred is based on a device associated with the user  [Claim 3],
…wherein the at least one action includes at least one of moving the email from a first folder to a second folder, associating a deferral status with the email, and determining a likelihood that the user will respond to the email  [Claim 4],
…the email is likely to be deferred by the user based on at least one of a characteristic of the email, one or more recipients of the email, an email sender, an amount of work and/or effort 26Attorney Docket No. 14917.3775USU1/ 405999-US-NP associated with the email, a deferral action taken by the user, or a current workload associated with the user  [Claim 5],
… using a machine learning model trained to determine whether an email is likely to be deferred by the user  [Claim 6],
…wherein the machine learning model is trained utilizing feature vectors derived from emails associated with a plurality of users  [Claim 7],
… determining that the received email is likely to be deferred by the user when the email has an unread status  [Claim 9],
…scheduling review time in a calendar of the user, wherein the review time is based on the email determined likely be deferred  [Claim 12],
…determining that a plurality of emails are likely to be deferred by the user; and causing an indication specific to each email of the plurality of emails to be provided to the user in an order different from that which the plurality of emails were received  [Claim 15],
…determining a priority status associated with each email of the one or more emails; and ordering the indication specific to each email of the one or more emails in accordance with the priority status  [Claim 18],
…wherein the one or more emails are added to at least one of a task management application and/or a calendar application  [Claim 19],
…wherein the indication specific to each email of the one or more emails is associated with a time entry in a calendar application and the time entry changes depending on a user location [Claim 20],
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claim 1 only recites the following additional elements – 
 …the system comprising: a processor; and memory including instructions… [Claim 1],

Claims 8 and 16 do not recite any additional elements.

The processor, memory and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
 Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 

Dependent claims 6-7 and 14 recite the use of “a machine learning model” and “feature vectors”, however these claims do not provide any particular algorithm or transformative step (see MPEP 2106.05(c)), for how the model is trained to arrive at the output.
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 16 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
Independent claim 1 only recites the following additional elements – 
 the system comprising: a processor; and memory including instructions… [Claim 1],

Claims 8 and 16 do not recite any additional elements.

These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. In addition, the claims recite steps akin to “receiving or transmitting data over a network”, e.g., using the Internet to gather data (receiving emails) and “electronic recordkeeping” (email deferral indications) which are examples of well-understood, routine, conventional activity per Symantec & Alice Corp., respectively, in MPEP 2106.05(d) Part (II). As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Childress et al., U.S. Publication No. 2016/0379127 [hereinafter Childress].

Regarding Claim 1, Childress anticipates a system for providing an indication to a user based on a determination as to whether an email is likely to be deferred, the system comprising: a processor (Childress, ¶ 3, A processor (discloses processor) generates a likelihood that the recipient of the electronic message will respond to the electronic message within the expected response time based on a profile of the recipient);
and memory including instructions which when executed by the processor, causes the processor to: determine whether an email is likely to be deferred by a user (Id., ¶ 49, examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (discloses memory)… computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device), (Id., ¶ 3, A processor generates a likelihood that the recipient of the electronic message will respond to the electronic message (discloses determination of email deferral likelihood) within the expected response time based on a profile of the recipient), (Id., ¶ 29, The system can consider such information as perhaps a recipient took 45 minutes from the start of a reply e-mail to finish a thought because the recipient had to go back and re-gather herself repeatedly, for example, due to interruptions. The system can consider if the recipient moved from one unfinished task to another task. This suggests a kind of distraction level (further discloses determination of deferral likelihood for emails));
perform at least one action on the email determined likely to be deferred (Id., ¶ 21, the generating of the likelihood that a recipient of the message will respond to the message within the expected response time includes generating numerical scores for the recipient's degree of attentiveness to the message (discloses performing an action (i.e. generating an attentiveness score) on the email), the recipient's workload, the recipient's efficiency, and the recipient's work habits. The processor can factor the numerical scores to generate the likelihood that a recipient of the message will respond to the message), (Id., ¶ 25, The sender may adjust this scale upon sending the message, by answering a simple question such as: "What is your time expectation for a response? (1 hour, 1 day, 1 week, etc.)" If the model of the recipient does not meet this expectation within some confidence level, an OOO-like message can be generated to set a more appropriate expectation, e.g., "It is only 10% likely that the recipient will attend to this message in the next day." (further discloses performing an action (i.e. determining a likelihood that the user will respond) on the email);
determine a mode for providing an indication to the user to follow-up with the email determined likely to be deferred (Id., ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users (discloses determining a mode for providing an indication). For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox to bring attention to the message. If, for example, there is a draft already started, the recipient can get an e-mail urging that he or she complete the response message (or hit the e-mail send button));
and cause an indication specific to the email determined likely to be deferred to be provided to the user (Id., ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users. For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox to bring attention to the message (discloses indication provided to the user). If, for example, there is a draft already started, the recipient can get an e-mail urging that he or she complete the response message (or hit the e-mail send button)).

Regarding Claim 2, Childress anticipates the system of claim 1.
Childress further anticipates …wherein the mode for providing an indication to the user to follow-up with the email determined likely to be deferred includes at least one of configuring a task, configuring a reminder, configuring a calendar entry, and configuring a notification window (Id., ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users. For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox to bring attention to the message. If, for example, there is a draft already started, the recipient can get an e-mail (discloses configuring a reminder) urging that he or she complete the response message (or hit the e-mail send button)).

Regarding Claim 3, Childress anticipates the system of claim 2.
Childress further anticipates …wherein the mode for providing an indication to the user to follow-up with the email determined likely to be deferred is based on a device associated with the user (Id., ¶ 16, the recipient's degree of attentiveness to the message is based on the amount of the message that was scrolled after opening (e.g., 50%, 100%, 1 paragraph, 5 paragraphs), the number of times that the message was opened by the recipient, the number of times that the recipient viewed the message (e.g., as determined by a gaze detection device directed at the recipient and/or electronic wearable glasses (e.g., Google glasses)) (discloses indication determined based on a device associated with the user), including viewing the message in preview mode, and/or input from the recipient indicating that the recipient acknowledges receipt and comprehension of the message).

Regarding Claim 4, Childress anticipates the system of claim 1.
Childress further anticipates …wherein the at least one action includes at least one of moving the email from a first folder to a second folder, associating a deferral status with the email, and determining a likelihood that the user will respond to the email (Id., ¶ 25, The sender may adjust this scale upon sending the message, by answering a simple question such as: "What is your time expectation for a response? (1 hour, 1 day, 1 week, etc.)" If the model of the recipient does not meet this expectation within some confidence level, an OOO-like message can be generated to set a more appropriate expectation, e.g., "It is only 10% likely that the recipient will attend to this message in the next day." (discloses performing an action (i.e. determining a likelihood that the user will respond) on the email).

Regarding Claim 5, Childress anticipates the system of claim 1.
Childress further anticipates …wherein the instructions cause the processor to determine that the email is likely to be deferred by the user based on at least one of a characteristic of the email, one or more recipients of the email, an email sender, an amount of work and/or effort 26Attorney Docket No. 14917.3775USU1/ 405999-US-NP associated with the email, a deferral action taken by the user, or a current workload associated with the user (Id., ¶ 49, examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory… computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device), (Id., ¶ 3, A processor generates a likelihood that the recipient of the electronic message will respond to the electronic message within the expected response time based on a profile of the recipient. The profile of the recipient includes the recipient's degree of attentiveness to the electronic message, the recipient's workload (discloses deferral likelihood based on user workload), the recipient's efficiency, and the recipient's work habits. A communications device presents the likelihood that the recipient will respond to the electronic message within the expected response time to the sender).

Regarding Claim 8, Childress anticipates a method comprising: receiving an email (Childress, ¶ 26, a cognitive model of the recipient's attentiveness to the medium measures (and adjusts to incorporate) the specific level of attentiveness paid to each message. In this way, a return receipt message may include additional information, such as, for example, "The message was received and attended to" (discloses receiving an email));
performing at least one action on the email determined likely to be deferred  (Id., ¶ 21, the generating of the likelihood that a recipient of the message will respond to the message within the expected response time includes generating numerical scores for the recipient's degree of attentiveness to the message (discloses performing an action (i.e. generating an attentiveness score) on the email), the recipient's workload, the recipient's efficiency, and the recipient's work habits. The processor can factor the numerical scores to generate the likelihood that a recipient of the message will respond to the message), (Id., ¶ 25, The sender may adjust this scale upon sending the message, by answering a simple question such as: "What is your time expectation for a response? (1 hour, 1 day, 1 week, etc.)" If the model of the recipient does not meet this expectation within some confidence level, an OOO-like message can be generated to set a more appropriate expectation, e.g., "It is only 10% likely that the recipient will attend to this message in the next day." (further discloses performing an action (i.e. determining a likelihood that the user will respond) on the email);
determining a mode for providing an indication to the user to follow-up with the email determined likely to be deferred (Id., ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users (discloses determining a mode for providing an indication). For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox to bring attention to the message. If, for example, there is a draft already started, the recipient can get an e-mail urging that he or she complete the response message (or hit the e-mail send button));
and causing an indication specific to the email determined likely to be deferred to be provided to the user (Id., ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users. For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox to bring attention to the message. If, for example, there is a draft already started, the recipient can get an e-mail urging that he or she complete the response message (or hit the e-mail send button) (discloses indication provided to the user)).

Regarding Claim 9, Childress anticipates the method of claim 8.
Childress further anticipates …further comprising determining that the received email is likely to be deferred by the user when the email has an unread status (Id., ¶ 30, the system monitors the average response time of a user, and if he does not read (discloses unread email) nor respond to a message, the system sends an auto-response alerting team members that the recipient seems to be "inactive" (discloses determination of likely deferral) and might not respond in time).

Regarding Claims 10-11 and 14, these claims recite limitations substantially similar to those in claims 2-3 and 5, respectively, and are rejected for the same reasons as stated above.

Regarding Claim 15, Childress anticipates the method of claim 9.
Childress further anticipates …further comprising: determining that a plurality of emails are likely to be deferred by the user (Id., ¶ 26, a cognitive model of the recipient's attentiveness to the medium measures (and adjusts to incorporate) the specific level of attentiveness paid to each message (discloses determination of deferral likelihood for a plurality of emails). In this way, a return receipt message may include additional information, such as, for example, "The message was received and attended to" or "The message was received and perused briefly." These interpretations of the information can be recipient specific, and thus generated by a cognitive mapping component, since different individuals incorporate ideas and information from an e-mail using different reading styles, amount of time, etc.), (Id., ¶ 28, FIG. 2 illustrates a mobile device and a gesture performed by the hands of a message recipient on the screen of the mobile device, where the gesture can indicate that the recipient paid a certain degree of attention to the message but has not had time to respond (further discloses determination of deferral likelihood for emails)), (Id., ¶ 29, The system can consider such information as perhaps a recipient took 45 minutes from the start of a reply e-mail to finish a thought because the recipient had to go back and re-gather herself repeatedly, for example, due to interruptions. The system can consider if the recipient moved from one unfinished task to another task. This suggests a kind of distraction level (further discloses determination of deferral likelihood for emails));
and causing an indication specific to each email of the plurality of emails to be provided to the user in an order different from that which the plurality of emails were received (Id., ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users. For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox (discloses indication specific to an email provided in a different order from which the emails were received) to bring attention to the message).

Regarding Claim 16, Childress anticipates a method receiving a plurality of emails (Id., ¶ 20, The recipient's efficiency can be learned by the system (e.g., the processor) by monitoring messages received and sent by the recipient);
determining that one or more emails of the plurality of emails are likely to be deferred by a user (Id., ¶ 3, A processor generates a likelihood that the recipient of the electronic message will respond to the electronic message (discloses determination of email deferral likelihood) within the expected response time based on a profile of the recipient);
performing at least one action on the one or more emails of the plurality of emails ((Id., ¶ 21, the generating of the likelihood that a recipient of the message will respond to the message within the expected response time includes generating numerical scores for the recipient's degree of attentiveness to the message (discloses performing an action (i.e. generating an attentiveness score) on the email), the recipient's workload, the recipient's efficiency, and the recipient's work habits. The processor can factor the numerical scores to generate the likelihood that a recipient of the message will respond to the message), (Id., ¶ 25, The sender may adjust this scale upon sending the message, by answering a simple question such as: "What is your time expectation for a response? (1 hour, 1 day, 1 week, etc.)" If the model of the recipient does not meet this expectation within some confidence level, an OOO-like message can be generated to set a more appropriate expectation, e.g., "It is only 10% likely that the recipient will attend to this message in the next day." (further discloses performing an action (i.e. determining a likelihood that the user will respond) on the email));
for each email of the one or more emails, determining a mode for providing an indication to the user to follow-up with the email (Id., ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users (discloses determining a mode for providing an indication). For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox to bring attention to the message. If, for example, there is a draft already started, the recipient can get an e-mail urging that he or she complete the response message (or hit the e-mail send button));
and for each email of the one or more emails, causing an indication specific to the email to be provided to the user (Id., ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users. For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox to bring attention to the message. If, for example, there is a draft already started, the recipient can get an e-mail urging that he or she complete the response message (or hit the e-mail send button) (discloses indication provided to the user)).

Regarding Claim 17, Childress anticipates the method of claim 16.
Childress further anticipates …further comprising: determining that an email of the one or more emails is to be deferred when the email is unread (Id., ¶ 20, The recipient's efficiency can be learned by the system (e.g., the processor) by monitoring messages received and sent by the recipient), (Id., ¶ 30, the system monitors the average response time of a user, and if he does not read (discloses unread email) nor respond to a message, the system sends an auto-response alerting team members that the recipient seems to be "inactive" (discloses determination of likely deferral) and might not respond in time).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Childress in view of Weber et al., U.S. Publication No. 2012/0290662 [hereinafter Weber].

Regarding Claim 6, Childress anticipates the system of claim 1.
Childress further discloses …wherein the determining whether an email is likely to be deferred is performed… (Childress, ¶ 3, A processor generates a likelihood that the recipient of the electronic message will respond to the electronic message (discloses determination of email deferral likelihood) within the expected response time based on a profile of the recipient), (Id., ¶ 29, The system can consider such information as perhaps a recipient took 45 minutes from the start of a reply e-mail to finish a thought because the recipient had to go back and re-gather herself repeatedly, for example, due to interruptions. The system can consider if the recipient moved from one unfinished task to another task. This suggests a kind of distraction level (further discloses determination of deferral likelihood for emails)).
	Childress does not explicitly disclose ...using a machine learning model trained to determine whether an email is likely to be deferred by the user.
	However, Weber discloses …using a machine learning model trained to determine whether an email is likely to be deferred by the user (Weber, ¶ 14, As used herein, the term "mining" includes searching, examining, extracting information from, and/or otherwise monitoring a collection of messages and actions. Mining may then be employed to generate one or more predictions about how a user might respond to a given message), (Id., ¶ 77, predicting how a user might respond to a given message provides an opportunity to advertisers, and/or other entities to be able to improve and focus messages to those users that are more likely to act upon those messages. Thus, predicting, for example, that a user is likely to place orders, and/or otherwise reply (discloses predicting a reply to a message) to a particular type of message), (Id., ¶ 32, MAT Services 107 may include virtually any network device usable to operate as a messaging service to provide messages and suggested actions for the messages to client devices 101-105. Such messages may include, but is not limited to email, instant messages, and the like. One embodiment of MAT Services 107 is described in more detail below in conjunction with FIG. 3, Briefly, however, MAT Services 107 represents one or more network devices that may monitor a plurality of user actions upon a set of messages to automatically learn user behavioral patterns when interacting with messages. In one embodiment, one or more machine learning classifiers may be trained on the set of messages to learn the users' behavioral patterns (discloses machine learning to determine user response). Then, based on the learned patterns, MAT Services 107 may suggest one or more actions that a user might take in response to receiving subsequent messages).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the email deferral determination elements of Childress to include the machine learning and prediction elements of Weber in the analogous art of mining email inboxes for suggesting actions.
 The motivation for doing so would have been to improve the process of “learning user behavioral patterns when interacting with messages and based on the learned patterns, suggesting one or more actions that a user might take in response to receiving a subsequent message” [Weber, ¶ 16], wherein such learned behavioral patterns would help improve Childress’ method of “generating of the likelihood that a recipient of the message will respond to the message within the expected response time” [Childress, ¶ 21].

	
Regarding Claim 7, the combination of Childress and Weber discloses the system of claim 6.
Childress does not explicitly disclose ...wherein the machine learning model is trained utilizing feature vectors derived from emails associated with a plurality of users.  
However, Weber discloses …wherein the machine learning model is trained utilizing feature vectors derived from emails associated with a plurality of users (Weber, ¶ 16, the present invention is directed towards automatically learning user behavioral patterns when interacting with messages and based on the learned patterns, suggesting one or more actions that a user might take in response to receiving a subsequent message. In one embodiment, a plurality of features, are extracted from a plurality of messages, as well as from events or actions associated with the messages, to generate a plurality of feature vectors. Various classifiers are then trained, including horizontal classifiers and vertical classifiers, using the feature vectors. Briefly, a horizontal classifier may include virtually any classifier that is trained across a plurality of users' (discloses training utilizing feature vectors from emails associated with a plurality of users), (Id., ¶ 32, one or more machine learning classifiers may be trained on the set of messages to learn the users' behavioral patterns (discloses machine learning to determine user response). Then, based on the learned patterns, MAT Services 107 may suggest one or more actions that a user might take in response to receiving subsequent messages).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the email deferral determination elements of Childress to include the machine learning and feature vector elements of Weber in the analogous art of mining email inboxes for suggesting actions for the same reasons as stated for claim 6.

Regarding Claim 13, this claim recites limitations substantially similar to those in claim 6, and is rejected for the same reasons as stated above.

Regarding Claim 18, Childress anticipates the method of claim 16.
Childress further discloses …the indication… (Childress, ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users. For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox to bring attention to the message. If, for example, there is a draft already started, the recipient can get an e-mail urging that he or she complete the response message (or hit the e-mail send button) (discloses indication provided to the user)).
Childress does not explicitly disclose ...further comprising: determining a priority status associated with each email of the one or more emails; and ordering… specific to each email of the one or more emails in accordance with the priority status
However, Weber discloses ..further comprising: determining a priority status associated with each email of the one or more emails; (Weber, ¶ 57, MAS 357 may then employ a combination of one or more classifiers to generate a predicted action that a particular user might take for a given received message. In one embodiment MAS 357 may further obtain from the one or more classifiers a value that indicates a confidence level of the classifier in its prediction. Such confidence levels may then be combined to provide a ranking for a message for a predicted action), (Id., ¶ 60, messages may be rank ordered within a given action to indicate a priority (discloses determining priority status) for taking the suggested action on a message);
and ordering… specific to each email of the one or more emails in accordance with the priority status (Id., ¶57, the ranking may be used to rank order the messages (discloses ordering in accordance with the priority) within a predicted action, the predicted action being displayed with the message, as a suggested action that the user might take on a given message. Moreover, the confidence levels, a number of messages in a given action, or a variety of other metrics may be used to rank order actions across the messages, and/or even rank order a plurality of actions for a given message. In any event, MAS 357 may display results of the rank ordered messages and/or actions within a display for a client device, using for example, a screen display such as described below in conjunction with FIG. 5, Further MAS 357 may employ a process such as disclosed below in conjunction with FIG. 4 to perform at least some of its actions).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the email deferral determination elements of Childress to include the ranking and ordering elements of Weber in the analogous art of mining email inboxes for suggesting actions for the same reasons as stated for claim 6.



Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Childress in view of Potvin, U.S. Publication No. 2018/0309708 [hereinafter Potvin].

Regarding Claim 12, Childress anticipates the method of claim 9.
Childress further discloses … the email determined likely be deferred (Childress, ¶ 3, A processor generates a likelihood that the recipient of the electronic message will respond to the electronic message (discloses determination of email deferral likelihood) within the expected response time based on a profile of the recipient), (Id., ¶ 29, The system can consider such information as perhaps a recipient took 45 minutes from the start of a reply e-mail to finish a thought because the recipient had to go back and re-gather herself repeatedly, for example, due to interruptions. The system can consider if the recipient moved from one unfinished task to another task. This suggests a kind of distraction level (further discloses determination of deferral likelihood for emails)).
Childress does not explicitly disclose …further comprising scheduling review time in a calendar of the user, wherein the review time is based on… 
However, Potvin discloses …further comprising scheduling review time in a calendar of the user, wherein the review time is based on… (Potvin, claim 10, wherein the step of categorizing the un-actioned email as being important and urgent, further includes the step of automatically triggering a calendar event notification (discloses adding an email review to a calendar application) corresponding to at least one event described in the un-actioned email determined as being important and urgent, said calendar event notification directed to at least one of said first user and second user, via a communication medium other than the email communication, said communication medium selected from the group consisting of SMS and automated phone call).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the email deferral determination elements of Childress to include the calendar scheduling elements of Potvin in the analogous art of generating reminders for un-actioned emails.
The motivation for doing so would have been to improve the ability to “remind… the email recipient about the presence of urgent/important emails warranting his attention” [Potvin, ¶ 13], which would thereby compliment and help improve Childress’ method of “generating of the likelihood that a recipient of the message will respond to the message within the expected response time” [Childress, ¶ 21].

Regarding Claim 19, Childress anticipates the method of claim 16.
Childress does not explicitly disclose ...wherein the one or more emails are added to at least one of a task management application and/or a calendar application.
  However, Potvin discloses ...wherein the one or more emails are added to at least one of a task management application and/or a calendar application (Potvin, claim 10, wherein the step of categorizing the un-actioned email as being important and urgent, further includes the step of automatically triggering a calendar event notification (discloses adding an email to a calendar application) corresponding to at least one event described in the un-actioned email determined as being important and urgent, said calendar event notification directed to at least one of said first user and second user, via a communication medium other than the email communication, said communication medium selected from the group consisting of SMS and automated phone call).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the email deferral determination elements of Childress to include the calendar scheduling elements of Potvin in the analogous art of generating reminders for un-actioned emails for the same reasons as stated for claim 12.

Regarding Claim 20, Childress anticipates the method of claim 16.
Childress further discloses …wherein the indication specific to each email of the one or more emails is associated with … (Childress, ¶ 37, The recipient can be made aware of when a task is taking too long or when a message is open for too long, taking into effect the cognitive style of the users. For example, the sender needs an answer within two (2) days; and, the recipient opens the message but takes no action (i.e., did not even start a draft note for response). The message can remain closed and re-queued to the top of the recipient's mail inbox to bring attention to the message. If, for example, there is a draft already started, the recipient can get an e-mail urging that he or she complete the response message (or hit the e-mail send button) (discloses indication provided to the user)).
Childress does not explicitly disclose ...a time entry in a calendar application and the time entry changes depending on a user location.
However, Potvin discloses …a time entry in a calendar application and the time entry changes depending on a user location (Potvin, ¶ 70, the processor, considering the time factor (12:30 PM, same day) associated with the `first` email, creates and transmits an `auto-reply` email informing the sender of the `first` email that the first user is away from the desk until 11 AM (discloses time entry changing depending on a user location), and that he should expect a reply only thereafter. Further, the processor also updates the calendar application (discloses changes to calendar application) accessible to the first user by creating a `tentative` calendar event tentatively confirming a lunch appointment at 12:30 PM the same day, and subsequently creates respective notifications (designated to be sent to the first user at 11:15 AM since the calendar application specifies the meeting to end at 11 AM) reminding the first user about the tentative lunch appointment as well as about the un-actioned `first` email. 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the email deferral determination elements of Childress to include the calendar scheduling and location-based elements of Potvin in the analogous art of generating reminders for un-actioned emails for the same reasons as stated for claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Argarwal et al., U.S. Publication No. 2010/0318612 discloses an apparatus and method for email storage.
Chalon, U.S. Publication No. 2002/0107928 discloses a processor and apparatus for email handling.
Harpur et al., U.S. Publication No. 2011/0087740 discloses leveraging point-in-time knowledge to respond to e-mail. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624